Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00621-CV

             HOLT TEXAS, LTD. d/b/a Holt Cat and d/b/a Holt Rental Services,
                                    Appellant

                                              v.

                       M&M CRUSHED STONE PRODUCTS, INC.,
                                   Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-07186
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED that appellee’s claim for tortious interference with
prospective business relations is DISMISSED. The cause is remanded to the trial court to
determine the amount appellant should be awarded under section 27.009(a) of the Texas Citizens
Participation Act. It is ORDERED that appellant recover its costs of this appeal from appellee.

       SIGNED August 22, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice